DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Examiner’s Response to Preliminary Amendments
The Examiner acknowledges and enters for consideration the Preliminary Claim Amendments filed on 07/06/2020 and Preliminary Drawing Amendments filed on 03/16/2021. Claims 21-64 have been cancelled. Claims 1-20 remain pending in the current application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FR1753392 on 04/19/2017, FR1753389 04/19/2017, and EP17306361.1 10/10/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities: 
which extends between two end faces defining said first opening and said second opening to”. It is not clear what the word “to” is contributing to the limitation. The Examiner believes the word should be removed.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 8, 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,736,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,736,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

16921545 (Instant Application)
10,736,715 B2 (Patent)

Claim 1
Claim 1
1
A method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of said chamber via a first opening and via a second opening, said method comprising the following steps:
An imaging device including:
2
- fixing a mobile phone in front of the second opening;
a support;
3
- positioning said first opening in front of a mouth of the patient;
a mouth retractor fastened to the support and defining a retractor opening; and
4
- acquiring at least one dental image by means of the mobile phone.
a mechanism for fastening an image acquisition apparatus to the support in a position in which the acquisition apparatus is oriented so as to receive an image of the retractor opening,


wherein the support takes the form of a box that is in communication with the outside via the retractor opening and via an acquisition opening through which the acquisition apparatus fastened to the support receives said image of the retractor opening,
6

the support being configured so that the acquisition apparatus observes the retractor opening regardless of a configuration of said support,
7

said mechanism being chosen from the group consisting of clip-fastening means, self-gripping strips of hook and loop fastener type, clamping jaws, screws, magnets, and complementarity of shape between the support and the acquisition apparatus, or consisting of a cover that may be clamped against the support.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical. Although the instant application claims a method and the Patent claims a device, however, they are not patentable different from each other because of the following explanation: The method describes dental image acquisition of a patient by a support defining a chamber having a first end a second end for communicating with the outside. The Patent describes an imaging device having a support in the shape of a box (chamber of instant application) that communicates with the outside through a retractor opening (first opening of instant application) and an acquisition opening (second opening of instant application). The method also describes fixing a mobile phone in front of the second opening. The Patent describes an image acquisition apparatus (mobile phone of instant application since the mobile phone is  acquisition opening through which the acquisition apparatus fastened to the support receives said image. The method then describes positioning the first opening in front of a mouth of the patient. The Patent describes a mouth retractor (which goes in to retract the patient’s mouth) fastened to the support and defining a retractor opening (first opening of the instant application). Lastly, the method describes acquiring a dental image by means of the mobile phone. The Patent describes the acquisition apparatus (mobile phone) fastened to the support receives said image of the retractor opening (acquires dental image of the mouth). Therefore, the instant application claim 1 as a whole is not patentable over the Patent claim 1. This is a non-statutory double patenting rejection.
Claims 2-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over a combination of claims of U.S. Patent No. 10,736,715 B2.

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,736,715 B2 in view of Dorodvand et al. (US PGPub 2019/0167115 A1) (Disclosed in IDS). Although the claims at issue are not identical, the instant application claim is not patentable over the Patent claims in view of Dorodvand et al.

Claim 13 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,736,715 B2 in view of Dorodvand et al. (US PGPub 2019/0167115 A1) (Disclosed in IDS). Although the  in view of Dorodvand et al. as shown in the following table:

16921545 (Instant Application)
10,736,715 B2 (Patent)

Claim 13
Claim 1
1
a method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of said chamber via a first opening and via a second opening, the distance between said openings being constant, said method comprising the following steps:
An imaging device including:
2
- fixing a mobile phone in front of the second opening, in one predetermined position,
a support;
3
- positioning a mouth of the patient in front of the first opening;
a mouth retractor fastened to the support and defining a retractor opening; and
4
- acquiring, by the patient, at least one dental image by means of the mobile phone.
a mechanism for fastening an image acquisition apparatus to the support in a position in which the acquisition apparatus is oriented so as to receive an image of the retractor opening,
5

wherein the support takes the form of a box that is in communication with the outside via the retractor opening and via an acquisition opening through which the acquisition apparatus fastened to the support receives said image of the retractor opening,
6

the support being configured so that the acquisition apparatus observes the retractor opening regardless of a configuration of said support,


said mechanism being chosen from the group consisting of clip-fastening means, self-gripping strips of hook and loop fastener type, clamping jaws, screws, magnets, and complementarity of shape between the support and the acquisition apparatus, or consisting of a cover that may be clamped against the support.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except the limitation of the distance between the first opening and second opening being constant, which is not present in the Patent. The rest of the instant application limitations are identical to the Patent limitations (Please see the explanation for claim 1 DP rejection above). However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches the limitation of the distance between the first opening and second opening being constant (Dorodvand et al.; [0042], L1-8). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of a dental imaging device to include Dorodvand et al’s usage of constant distance between the image acquisition device and the mouth, because the image area is therefore constant between images. Similarly the distance of the image capture device from the teeth and gums is constant providing a consistent focal length and rotation between images (Dorodvand et al.; [0042], L1-8). Therefore, the instant application claim 13 as a whole is not patentable over the patent claim 1 in view of Dorodvand et al. This is a non-statutory obviousness type double patenting rejection.
14-20 of the instant application are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over a combination of claims of U.S. Patent No. 10,736,715 B2 in view of Dorodvand et al. (US PGPub 2019/0167115 A1) (Disclosed in IDS).

Claims 1-12 of the instant application are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,842,592 B2.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,842,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

16921545 (Instant Application)
10,842,592 B2 (Patent)

Claim 1
Claim 1
1
A method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of said chamber via a first opening and via a second opening, said method comprising the following steps:
An imaging device including:
2
- fixing a mobile phone in front of the second opening;
a support;
3
- positioning said first opening in front of a mouth of the patient;
a mouth retractor fastened, to the support and defining a retractor opening, the mouth retractor including a rim extending around the retractor opening; a colorimetric calibration chart and/or a translucence calibration chart; and a light source that is oriented so as to illuminate both teeth of a patient through the retractor opening and said colorimetric calibration chart and/or said translucence calibration chart;

- acquiring at least one dental image by means of the mobile phone.
means for fastening an image acquisition apparatus to the support in a position in which the image acquisition apparatus is oriented so as to receive an image of both the retractor opening and of said colorimetric calibration chart and/or of said translucence calibration chart,
5

wherein said means for fastening can be deactivated, the mouth retractor being configured so as, in a service position in which the mouth retractor is positioned on the mouth of a patient, lips of the patient may rest on said rim so that only an inside of the mouth is visible through the retractor opening;
6

the support taking the form of a box, that is in communication with the outside via the retractor opening and via an acquisition opening through which the acquisition apparatus fastened to the support receives said image of the retractor opening,
7

the support being configured so that the acquisition apparatus observes the retractor opening regardless of a configuration of said support; the image acquisition apparatus being a mobile phone or a tablet.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical. Although the instant application claims a method and the Patent claims a device, however, they are not patentable different from each other because of the following explanation: The method describes dental image acquisition of a patient by a support  acquisition opening (second opening of instant application) through which the acquisition apparatus fastened to the support receives said image. The method then describes positioning the first opening in front of a mouth of the patient. The Patent describes a mouth retractor (which goes in to retract the patient’s mouth) wherein the mouth retractor is positioned on the mouth of a patient, and fastened to the support and defining a retractor opening (first opening of the instant application). Lastly, the method describes acquiring a dental image by means of the mobile phone. The Patent describes the acquisition apparatus (mobile phone) fastened to the support receives said image of the retractor opening (acquires dental image of the mouth). Therefore, the instant application claim 1 as a whole is not patentable over the Patent claim 1. This is a non-statutory double patenting rejection.
Claims 2-12 of the instant application are also rejected on the ground of nonstatutory double patenting as being unpatentable over a combination of claims of U.S. Patent No. 10, 842,592 B2.

Claim 13 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,842,592 B2 in view of Dorodvand et al. (US PGPub 2019/0167115 A1) (Disclosed in IDS). Although the  in view of Dorodvand et al. as shown in the following table:

16921545 (Instant Application)
10,842,592 B2 (Patent)

Claim  13
Claim 1
1
a method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of said chamber via a first opening and via a second opening, the distance between said openings being constant, said method comprising the following steps:
An imaging device including:
2
- fixing a mobile phone in front of the second opening, in one predetermined position,
a support;
3
- positioning a mouth of the patient in front of the first opening;
a mouth retractor fastened, to the support and defining a retractor opening, the mouth retractor including a rim extending around the retractor opening; a colorimetric calibration chart and/or a translucence calibration chart; and a light source that is oriented so as to illuminate both teeth of a patient through the retractor opening and said colorimetric calibration chart and/or said translucence calibration chart;
4
- acquiring, by the patient, at least one dental image by means of the mobile phone.
means for fastening an image acquisition apparatus to the support in a position in which the image acquisition apparatus is oriented so as to receive an image of both the retractor opening and of said colorimetric calibration chart and/or of said translucence calibration chart,
5

wherein said means for fastening can be deactivated, the mouth retractor being configured so as, in a service position in which the mouth retractor is positioned on the mouth of a patient, lips of the patient may rest on said rim so that only an inside of the mouth is visible through the retractor opening;


the support taking the form of a box, that is in communication with the outside via the retractor opening and via an acquisition opening through which the acquisition apparatus fastened to the support receives said image of the retractor opening,
7

the support being configured so that the acquisition apparatus observes the retractor opening regardless of a configuration of said support; the image acquisition apparatus being a mobile phone or a tablet.


The equivalence in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except the limitation of the distance between the first opening and second opening being constant, which is not present in the Patent. The rest of the instant application limitations are identical to the Patent limitations (Please see the explanation for claim 1 DP rejection above). However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches the limitation of the distance between the first opening and second opening being constant (Dorodvand et al.; [0042], L1-8). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of a dental imaging device to include Dorodvand et al’s usage of constant distance between the image acquisition device and the mouth, because the image area is  (Dorodvand et al.; [0042], L1-8). Therefore, the instant application claim 13 as a whole is not patentable over the patent claim 1 in view of Dorodvand et al. This is a non-statutory obviousness type double patenting rejection.
Claims 14-20 of the instant application are also rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over a combination of claims of U.S. Patent No. 10, 842,592 B2 in view of Dorodvand et al.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (US PGPub 2013/0209954 A1).


Regarding claim 1 (Original), Prakash et al. disclose a method to acquire dental images of a patient (Figs. 9A-F) with a support (Figs. 2A-C, reference numeral 220. Figs. 5A-B, reference numeral 520) defining a chamber (Fig. 5B, reference numeral 520 shows the chamber which is a box shaped camera mount as the support) that is in communication with an outside of said chamber via a first opening and via a second opening ([0104], L5-10; Fig. 5C shows the retractor or the mouthpiece 560 and a first opening 571 through which the image acquisition device or the cellphone camera receives the image for capturing and a second opening 561 which opens to the mouth), said method comprising the following steps: 
- fixing a mobile phone in front of the second opening (Fig. 5B, reference numeral 580; Fig. 5C, reference numeral 584); 
- positioning said first opening in front of a mouth of the patient (Fig. 5B shows the positioning of the mouthpiece’s (510) other opening in front of the mouth. Fig. 5C also shows the first opening 571 through which the cellphone is mounted and second opening 561 which is positioned in front of the mouth);
- acquiring at least one dental image by means of the mobile phone ([0040]; Figs. 9A-F).  

Regarding claim 2 (Original), Prakash et al. disclose the method as claimed in claim 1, comprising a step before acquiring at least one dental image, in which a dental retractor is introduced in the mouth of the patient (Fig. 5B, reference numeral 510, Fig. 5C-D, reference numeral 560 show the mouthpiece which acts as a mouth retractor before acquiring any images).  

Regarding claim 3 (Original), Prakash et al. disclose the method as claimed in claim 2, in which the dental retractor is fixed on the support in front of the first opening (Fig. 5C shows the retractor 560 is fixed in front of the first opening 571).  

4 (Original), Prakash et al. disclose the method as claimed in claim 2, in which the dental retractor is formed as an integral part of the support (Figs. 2A-B, reference numeral 210 is the mouthpiece or retractor and 211 is the opening. Figs. 5A-B, reference numeral 510 is the mouthpiece or retractor and 511 is the opening. To be specific, reference numerals 212a-b, known as bite guides, on the mouthpiece 210 act as the mouth retractors as shown in Fig. 2A).  

Regarding claim 5 (Original), Prakash et al. disclose the method as claimed in claim 1, in which said positioning comprises a positioning of patient's lips on a rim extending around the first opening (Fig. 2A, reference numerals 212a-b and Fig. 5A, reference numerals 512 represent the bite guides which is equivalent to a rim that act as a spreader of the patient’s lips as described in [0004], L3-10. Also, see Fig. 10B, reference numeral 1012).  

Regarding claim 6 (Original), Prakash et al. disclose the method as claimed in claim 1, comprising an automatic guidance of a user to help positioning of the mouth relative to the support, and/or specifying a number of images to be acquired ([0045], L9-12).  

Regarding claim 9 (Original), Prakash et al. disclose the method as claimed in claim 1, in which the support is rectangular in cross section (Fig. 5B shows the camera mount 520 which is rectangular in cross-section).  

Regarding claim 10 (Original), Prakash et al. disclose the method as claimed in claim 1, in which the fixing of the mobile phone on the support is performed by fastening the mobile phone to the support in only one predetermined position ([0062]; it discloses that the adjustable clips 226 enable the image acquisition device to be fastened to the mount 220 in different positions, however, it also discloses that in certain scenario, e.g., for a camera cell phone, the clips are not adjustable along a track, meaning the fastening of the camera is achieved only in one position).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US PGPub 2013/0209954 A1) in view of Dorodvand et al. (US PGPub 2019/0167115 A1) (Disclosed in IDS).

Regarding claim 7 (Original), Prakash et al. teach the method as claimed in claim 1, in which the support comprises lateral wall which extends between two end faces defining said first opening and said second opening to (Fig. 10A shows the optical path opening 1023 created by the support wall (on two sides) which is laterally extended between the two openings).
Prakash et al. teach determining distance from an imaging plane to a surface of an oral cavity of a subject as described in [0010], but it does not explicitly teach that the distance between the two openings being constant.  
However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches the distance between the first opening and second opening being constant (Dorodvand et al.; [0042], L1-8). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of a dental imaging device to include Dorodvand et al’s usage of constant distance between the image acquisition device and the mouth, because the image area is therefore constant between images and similarly the distance of the image capture device from the teeth and gums is constant providing a consistent focal length and rotation between images (Dorodvand et al.; [0042], L1-8).

Regarding claim 11 (Original), Prakash et al. teach the method as claimed in claim 1.
Although, Prakash et al. teach acquiring images of a patient’s oral cavity using a mobile phone camera mounted on a support attached to the mouth of the patient, but it does not explicitly teach at least said acquiring of said at least one dental image is performed by the patient.  
However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches acquisition of dental images being performed by the patient (Dorodvand et al.; [0021], L16-22)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of a dental imaging Dorodvand et al’s capability of patient performing the image acquisition, because the user may reliably and reproducibly capture images of their mouth, without the aid of a skilled operator (Dorodvand et al.; [0020]).

Regarding claim 12 (Original), Prakash et al. teach the method as claimed in claim 1.
But Prakash et al. do not explicitly teach acquiring is performed in less than a minute, without recourse to a specialist.
However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches acquiring is performed in less than a minute, without recourse to a specialist (Dorodvand et al.; [0017]; It teaches that the invention seeks to give instant feedback to a user regarding their oral health, which is less than a minute. On the other hand, it also teaches that the invention seeks to provide a straightforward method which can be implemented by an untrained user to provide a quick and accurate estimate of tooth).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of a dental imaging device to include Dorodvand et al’s capability of patient performing the image acquisition, because the user may reliably and reproducibly capture images of their mouth, without the aid of a skilled operator (Dorodvand et al.; [0020]).

Regarding claim 13 (Original), Prakash et al. teach a method to acquire dental images of a patient (Figs. 9A-F) with a support (Figs. 2A-C, reference numeral 220. Figs. 5A-B, reference numeral 520) defining a chamber (Fig. 5B, reference numeral 520 shows the chamber which is a box shaped camera mount as the support) that is in communication with an outside of said chamber via a first opening and via a second opening ([0104], L5-10; Fig. 5C shows the retractor or the mouthpiece 560 and a first opening 571 through which the image acquisition device or the cellphone camera receives the image for capturing and a second opening 561 which opens to the mouth), the distance between said openings being constant, said method comprising the following steps: 
- fixing a mobile phone in front of the second opening, in one predetermined position (Fig. 5B, reference numeral 580; Fig. 5C, reference numeral 584. The predetermined position could be any of the three positions as shown in Figs. 3A-C), 
- positioning a mouth of the patient in front of the first opening (Fig. 5B shows the positioning of the mouthpiece’s (510) other opening in front of the mouth. Fig. 5C also shows the first opening 571 through which the cellphone is mounted and second opening 561 which is positioned in front of the mouth); 
- acquiring, by the patient, at least one dental image by means of the mobile phone ([0040]; Figs. 9A-F; In [0108], it teaches usage of the system by user/clinician. Here the user is analogous to a patient).  
Although, Prakash et al. teach determining distance from an imaging plane to a surface of an oral cavity of a subject as described in [0010], but it does not explicitly teach that the distance between the two openings being constant.  
However, Dorodvand et al. teach a system in the same field of endeavor (Abstract), where it teaches the distance between the first opening and second opening being constant (Dorodvand et al.; [0042], L1-8). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prakash et al’s invention of a dental imaging Dorodvand et al’s usage of constant distance between the image acquisition device and the mouth, because the image area is therefore constant between images and similarly the distance of the image capture device from the teeth and gums is constant providing a consistent focal length and rotation between images (Dorodvand et al.; [0042], L1-8).

Regarding claim 14 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 13, in which said positioning comprises positioning of the patient's lip on a rim of the support (Prakash et al.; Fig. 2A, reference numerals 212a-b and Fig. 5A, reference numerals 512 represent the bite guides which is equivalent to a rim that act as a spreader of the patient’s lips as described in [0004], L3-10. Also, see Fig. 10B, reference numeral 1012).  

Regarding claim 15 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 13, comprising a step before acquiring at least one dental image, in which a dental retractor is introduced in the mouth of the patient (Prakash et al.; Fig. 5B, reference numeral 510, Fig. 5C-D, reference numeral 560 show the mouthpiece which acts as a mouth retractor before acquiring any images).  

Regarding claim 16 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 15, in which the dental retractor is fixed on the support in front of the first opening (Prakash et al.; Fig. 5C shows the retractor 560 is fixed in front of the first opening 571).  

17 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 15, in which the dental retractor is formed as an integral part of the support (Prakash et al.; Figs. 2A-B, reference numeral 210 is the mouthpiece or retractor and 211 is the opening. Figs. 5A-B, reference numeral 510 is the mouthpiece or retractor and 511 is the opening. To be specific, reference numerals 212a-b, known as bite guides, on the mouthpiece 210 act as the mouth retractors as shown in Fig. 2A).  

Regarding claim 18 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 13, in which the patient is automatically guided for said positioning and/or is specified of a number of images to be acquired (Prakash et al.; [0045], L9-12).  

Regarding claim 19 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 13, in which the support comprises lateral wall which extends between two end faces (Prakash et al.; Fig. 10A shows the optical path opening 1023 created by the support wall (on two sides) which is laterally extended between the two openings) 

Regarding claim 20 (Original), Prakash et al. and Dorodvand et al. teach the method as claimed in claim 19, in which the lateral wall is substantially cylindrical (Prakash et al.; Fig. 10B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US PGPub 2013/0209954 A1) in view of Charles (US PGPub 2014/0005484 A1).

8 (Original), Prakash et al. teach the method as claimed in claim 1.
Although Prakash et al. show a rectangular cross-section of the chamber as shown in Fig. 2B-C, 5B-D, 10A, but it does not explicitly teach that the chamber is substantially cylindrical.  
However, Charles, in the same field of endeavor (Abstract), teaches chamber is substantially cylindrical (Charles; [0328], L6-9).
Before the effective filing date of the claimed invention, it would have been a matter of design choice to a person of ordinary skill in the art to use a cylindrical cross-section of the chamber because Applicant has not disclosed that using a cylindrical cross-section chamber provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using a cylindrical cross-section chamber because of mere design choice. Therefore, it would have been a design choice to modify Prakash et al’s invention of a dental imaging device to include a dental imaging device as taught by Charles to obtain the invention as specified in the claim(s).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “CHEEK RETRACTOR AND MOBILE DEVICE HOLDER” – Meyer et al., US PGPub 2018/0228359 A1.
2. “IMAGING DEVICE FOR DENTAL INSTRUMENTS AND METHODS FOR INTRA-ORAL VIEWING” – Karazivan et al., US PGPub 2012/0040305 A1.

4. “METHODS AND APPARATUSES FOR DENTAL IMAGES” – Carrier, Jr. et al., US PGPub 2018/0125610 A1.
5. “SOFT HEAD MOUNTED DISPLAY GOGGLES FOR USE WITH MOBILE COMPUTING DEVICES” – Lyons, US PGPub 2015/0234192 A1.
6. “Dental Informatics and Intra-oral Photography in Communicating with Dental Students in the Dominican Republic” - Lawrence PARRISH, Anton DIY, Nicholas R. KENNING, Kristen TEMPLETON, Ruben SAGUN, Nicole S. KIMMES, Gene GASPARD, Stephen J. HESS; Journal of Health Informatics in Developing Countries; April 30, 2014.
7. “A 3-D Reconstruction System for the Human Jaw Using a Sequence of Optical Images” - Sameh M. Yamany, Aly A. Farag, David Tasman, Allan G. Farman; IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 19, NO. 5, MAY 2000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Mainul Hasan/
Primary Examiner, Art Unit 2485